Citation Nr: 1809963	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  11-10 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served active duty in the U.S. Navy from August 1964 to March 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In May 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ), via videoconference.  A transcript of the hearing is of record.

In April 2014, November 2014, and most recently in March 2017, the Board remanded this matter for further evidentiary development.


FINDINGS OF FACTS

1.  There is clear and unmistakable evidence that the Veteran entered active duty service with a pre-existing psychiatric disability.

2.  There is clear and unmistakable evidence that active duty service did not aggravate the Veteran's pre-existing psychiatric condition.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric condition are not met.   38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify & Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A and 5107 (2012);                  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The duty to notify has been met.  See the July 2011 VCAA letter.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances ... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran ...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that all available records pertinent to the claim have been obtained.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

Service Connection Claims

The Veteran asserts that his psychiatric condition was aggravated by his active duty service.

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012);        38 C.F.R. § 3.303(a) (2017).  Additionally, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.                 38 C.F.R. §3.303(d).

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a) (2017).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C. § 1111;                     38 C.F.R. § 3.304 (b).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.                         38 C.F.R. § 3.306(b).
To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  In considering the effect of section 1111 on claims for service-connected disability, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has stated that the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C. § 1153).  Aggravation may not be conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b), Falzone v Brown, 8 Vet App 398, 402 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau at 1376-77.

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Federal Circuit recognizes that the Board has an inherent fact-finding ability.  Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001); see also 38 U.S.C. § 7104(a).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

Here, the Veteran asserts that his psychological condition was aggravated by military service.  In this regard, the Veteran's entrance examination from August 1964, failed to indicate any pre-existing psychiatric disability.  Thus, as no psychiatric disability was endorsed as a defect or diagnosis upon examination, the presumption of soundness attaches.  McKinney v. McDonald, 28 Vet. App. 15, 22-23 (2016).  Significantly, however, the August 2014 VA examiner, Dr. N.B., opined that although it was not noted on the Veteran's entrance examination, the Veteran clearly and unmistakably had a pre-existing psychological condition.  Dr. N.B. indicated that the Veteran's current disorder is associated with childhood trauma and by definition is a lifelong condition that would pre-exist Veteran's entrance into military.  Clear and unmistakable evidence to support diagnosis of this disorder and show that it existed prior to entering the military includes multiple sources cited indicating the Veteran's report of multiple legal involvements, running away from home, use of alcohol and drugs, incarceration, engagement in fighting, and report that he had no friends.  In support of Dr. N.B.'s opinion, a psychological evaluation for Social Security purposes from March 2010, at the North Psychology Clinic in Minnesota came to a similar conclusion.  That report stated, "[m]ental health problems began in childhood and by the time he got into the Navy he was suffering from depression."  He was self-medicating with sex, liquor, fighting and drugs.  His mother said he "entered the military as a depressed young man and came out an animal."  The evaluation referenced the neuropsychological consult from St. Could VAMC of December 2009.  The evaluation concurred with the spatial perceptual deficit.  More importantly, the evaluator felt that the Veteran likely would have met criteria for conduct disorder as a child, and later went on to develop antisocial personality disorder.  

Moreover, Dr. N.B. indicated that the Veteran had a difficult childhood.  His father was physically abusive to the Veteran and his mother.  The Veteran was sexually abused on multiple occasions between the ages of three and four.  He was often fighting from a young age, tried to run away on three different occasions, and described having no friends at school.  The Veteran had a run-in with the law after stealing a car.  He was on parole until the age of 18, and used alcohol and marijuana.  Importantly, at the age of sixteen, the Veteran wanted to be a priest.  He located a priest that was supposed to be a spiritual advisor.  He reported that the priest began molesting him from the spring of his junior year, until his high school graduation.  He adored the priest, and the priest apparently made him a lot of promises for his future, thus, he never reported the incidents.  In fact, the Veteran joined the Navy at seventeen to get away from the situation.  He reported that the priest hit him when he informed him of his decision.  This engendered angry feelings and the need to fight, which lead to low self-esteem and feelings of confusion.  

Based on the foregoing, the Board finds Dr. N.B.'s opinion to be competent, credible, and highly probative on whether the Veteran had a pre-existing psychiatric condition.  She provided a detailed rationale that took into consideration the Veteran's lay statements, buddy statements, prior examinations, and the evidence of record.  Moreover, the Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent medical evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  Thus, the Board finds that there is clear and unmistakable evidence of an acquired psychiatric disability pre-existing service.  Accordingly, the first prong necessary to rebut the presumption of soundness has been met.  

Therefore, the dispositive issue is whether there is clear and unmistakable evidence that the Veteran's pre-existing psychiatric disability was not aggravated during service.  The Board finds that there is clear and unmistakable evidence that the Veteran's psychiatric condition was not aggravated during military service.

In this instance, service treatment records themselves do not support a finding of an increase in severity of the underlying condition, or otherwise suggest aggravation of the pre-existing condition.  In November 1967, a psychiatric consult showed the Veteran had multiple misconducts on his record.  He was said to have seen a psychiatrist two years prior during another admission "without good results."  He was referred to the psych consult because he had been sleeping in an open male ward with a teddy bear.  The Veteran presented as a nervous, slightly depressed but fully oriented with no signs of psychosis.  He gave a history of many petty and not so petty, difficulties with the law, both civilian and military.  The examiner of the psychiatric consultation opined that the Veteran had an emotionally unstable personality.  Likewise, his personnel file showed that he aided in the transportation of drugs and narcotics.  

The Veteran reported that, only after a few days in boot camp, he found out how homophobic the U.S. military was at the time.  He testified that he was told many times to avoid contact with homosexuals and that he could receive corporal punishment or face discharge should he have passive dealings with homosexuals.  He stated that he had to adopt a super macho attitude and repeatedly got into physical altercations to prove his manliness.  He added that he would drink, fight, use drugs, and have promiscuous sex to make sure nobody questioned him.  He explained that he did not act in such a manner before service, and went "completely ... of the rails," due to his fear of being found out of having had a homosexual encounter.  He stated he felt that if the Navy found out about the sexual abuse, and the circumstances of it, he would be dishonorably discharged.  He added that the fear ate at him the whole time he was in the Navy, and he was terrified.  The Veteran reported that he was frightened of a dishonorable discharge because his family has long history of military service going all the way back to the Civil War, so he could not bear the thought of being dishonorably discharged.  In addition, the Veteran reported that he often participated in beating up those suspected of being homosexual, therefore, his behavior was to prevent being harmed in any way by other sailors.  

Even with the Veteran's disciplinary record, clinical record, and reported behavior his exit examination in March 1968, listed his psychiatric evaluation as normal and he was honorably discharged.

Following military service, the Veteran reported that he continued to feel scared about what might happen if the military found out about his sexual pursuits in the military and the abuse from the priest, thinking the Navy might take away his honorable discharge.  He reported having several jobs and graduated from technical school to become a computer engineer.  Although he was married, he was unfaithful and continued to use drugs.  His marriage lasted four years.  He added that he "[drank] his way out of a half dozen computer jobs."  He then remarried but was still drinking and reported that he lost several good jobs due to alcohol and drug abuse.  

There are treatment notes from a stay at Mounds Park Hospital in Minnesota, where the Veteran was admitted on October 1982 for a 17-day stay.  He was diagnosed with adjustment disorder with disturbance of mood (depression), history of alcoholism and drug dependence said to have been in remission for six and a half years.  He was admitted due to homicidal and suicidal ideation and thoughts of "sexual abuse, incest, and anger."  The notes reference his treatment prior to that at Hazeldon, where he began thinking and talking about the abuse that had been perpetrated on him in childhood, including incest and other disturbing incidents.  After the military, he went to school for computer repair and worked various jobs in computer repair for eight to nine years.  He was said to have broken a computer while intoxicated and to have been fired from the most recent computer job.  He then went into detox unit and became sober.  He was working as a chemical dependency counselor assistant.  The note suggests that he may have become romantically involved with a patient, which would have precipitated the referral to Hazeldon.  He was then working as an orderly in the hospital, and then a counselor assistant.  Diagnoses considered were MDD, adjustment disorder, personality disorder and drug and alcohol dependence.  

A note from the St. Paul Ramsey Medical Center shows that he was admitted on February 11, 1994.  Diagnoses were depressive disorder NOS and probable personality disorder.  Presenting complaints were pain and depression, including suicidal ideation.  Antisocial traits and a "strong characterological overlay were noted."  Anger control problems were felt to have been linked to the personality disorder diagnosis.  From approximately 2002-2008, he was followed by a Dr. McCoy, psychiatrist, for relationship problems in his marriage.  He was diagnosed with depressive disorder NOS, and polysubstance dependence.  He was prescribed various antidepressants and anxiety medication for those problems.  He also had a counselor, who had considered a rule out diagnosis of posttraumatic stress disorder.

The Saint Cloud VAMC first saw the Veteran on September 26, 2008.  He was said to be off medications and doing well with only mild and occasional anxiety.  He was taking Lorazepam.  Diagnoses at that VA facility were major depressive disorder and mood disorder.  He was given Amitriptyline and Carbamazepine.  He completed a neuropsychological evaluation at the Saint Cloud VA in December 2009.  Diagnoses were major depressive disorder, alcohol dependence, and polysubstance abuse in remission.  Cognitive functioning was largely intact, although deficits were found in visuospatial perception.  Memory complaints were felt to be due to depression and problems managing stress.  

Dr. N.B. reviewed the Veteran's psychological evaluation at ASC psychological services from February 2011.  That evaluation showed that the Veteran admitted to hypersexuality in the Navy including engaging in sex with minors.  He reported that he was voluntarily admitted to Hazeldon because he was caught sleeping with a patient and because of erratic behavior.  He said he thought about suicide a lot in the Navy.  In the early 1970's, he said he made a suicide attempt by overdosing on methamphetamine.  He discussed the reported kidnapping of his two daughters by his ex-wife.  He reported that he was currently having nightmares about being molested or jailed in the Navy.  The Veteran admitted to having molested two of his own daughters and a stepdaughter.  The Board notes, however, that in a 2017 VAMC psych update, the Veteran denied ever making comments to the psychiatrist that he had molested his daughters; rather it was his father.  Likewise, in the August 2014 VA examination, the Veteran reported that his father sexually abused two of his sisters, and later two of the Veteran's daughters.  

Regarding his mental health, the Veteran reported he has had symptoms of depression, low mood, and feelings of worthlessness for as long as he could remember.  See August 2014 VA Examination.  He reported that he might have developed nightmares in the Navy about his sexual abuse.  The Veteran reported that he continues to struggle with constant state of depression, with intermittent increases in depressive symptoms.  In general, he stated "I do not care if I live or die."  However, he denied any current active suicidal ideation.  He reported anhedonia, with no motivation or energy and lack of ambition.  He described himself as anxious, restless and with problems concentrating.  He has an impending sense of doom and feels antsy, making him unable to sit still, with intermittent panic attacks.  

He reported sleep impairment, often waking up due to disturbing dreams or nightmares, with nightmares occurring two to three times per week.  He added that the content includes being molested, being back in the Navy, and being "found out."  He described intrusive thoughts of the molestation, which come out of nowhere.  He becomes very angry and tries to avoid thinking about it.  He does not trust people at all and has never loved anyone, which bothers him.  He reported that most of his life he was "using and abusing people."  He did not report clear-cut auditory or visual hallucinations but reported hearing mumbling sounds of unknown voice or location outside his head.  

He believes that the sexual abuse he suffered may have developed abnormal sexual behavior, including periods of hypersexuality.  There is no avoidance behavior related to the sexual abuse.  There were no negative alterations in cognition, mood, or hyperarousal symptoms related to the abuse.  He reported compulsive behaviors including counting how many cigarettes are left in the package, or squares on the floor.

Based on his reported history and current diagnoses, Dr. N.B., opined that the diagnosis of other specified personality disorder, with narcissistic and antisocial features is less likely than not aggravated by the Veteran's military service.  In addition, she opined that the Veteran's alcohol use disorder, stimulant use disorder, persistent depressive disorder is related to the Veteran's non-service connected personality disorder.  Finally, Dr. N.B. opined that the Veteran's unspecified neurocognitive disorder is related to his history of facial resection including brain tissue, stroke, and chronic alcohol use, as it occurred post-military.  She reasoned that all of the Veteran's behavior manifested in the military, including patterns of misconduct, involvement in transport of drugs/narcotics, and sentences in the brig is a manifestation of the specified personality disorder, with narcissistic and antisocial features and does not represent an aggravation as this behavior is consistent with the pre-military levels.  Post-military, there was a continuation of this disorder, although to a lesser extent due to the lack of legal involvement for the Veteran after the military.  The examiner found that there is no particular event documented in the file or reported by the Veteran, which would be associated with an aggravation of this disorder.  The examiner opined that there is no available evidence to suggest that the mental disorder was permanently aggravated by any event from the Veteran's military service.

The VA examiner found that the alcohol use disorder is at least as likely as not caused by or a result of the Veteran's personality disorder, due to use of alcohol for self-medication of symptoms of a personality disorder.  Notably, she opined that the alcohol use disorder was not aggravated by military service because it is the natural progression of the personality disorder.  Similarly, she opined that the stimulant use disorder is caused by the Veteran's personality disorder, and was not aggravated by military service, as this is the natural progression of that disorder.  She provided the same opinion for the Veteran's cannabis use disorder.

As for the Veteran's persistent depressive disorder with intermittent major depressive episodes, with anxious and mixed features, Dr. N.B. opined that this disorder is at least as likely as not caused by the Veteran's personality disorder.  She reasoned that symptoms of depression occur in relation to the interpersonal problems that the Veteran has experienced due to his personality disorder, which have been associated with various life circumstances that produced the depressive symptoms.  There is no diagnosis of depression or anxiety, only personality disorder, contained in the service treatment record and therefore there is no evidence that this condition existed in the military.  Likewise, there is no evidence that this condition was ever diagnosed or existed prior to the military; therefore, there is no aggravation opinion warranted.  

In a May 2017 VAMC medical update, the Veteran reported that, as an adolescent he did often get in fights, namely because his family moved frequently and he was regularly isolated and bullied in new school settings.  Importantly, the Veteran reported that his drug and alcohol usage did not start until he was in the Navy, in order to cope with its culture.  The Veteran is competent to report on when he began drug usage, however, the Board finds little credibility in his statement.  The Board notes that the Veteran's statements regarding his use of drugs during the military, is inconsistent with his report during the August 2014 VA examination.  Likewise, other evidence of record indicates that the Veteran began using drugs prior to entry into the military.  See March 2010 North Psychology Clinic Note.  As such, the Veteran's statements that he began using drugs during military service and not prior are given little probative value.

There is competing medical evidence to the assessment made by Dr. N.B.  Specifically, in the May 2017 VAMC psychiatry note, the VAMC psychiatrist opined that the Veteran's military experience may have exacerbated the natural progression of any psychological problems.  For example, the appearance of significant risk taking behaviors, notably alcohol, drugs, and sex, reportedly appeared in response to his experience in the Navy.  His personality characteristics that have been documented, namely antisocial traits, would likely have been less prominent without his military service as multiple people reported that the Veteran became a "fighter" or an "animal" during his time in the Navy.  

Although both medical opinions are competent and credible, Dr. N.B.'s opinion is given more probative weight.  Even taking into account the reported errors in the 2014 examination, Dr. N.B. provided an opinion based on a thorough rationale and considered all the evidence available, including buddy statements and the Veteran's lay statements.  Moreover, a complete psychological history of the Veteran was shown with the similarities of the Veteran's psychological condition prior to and after military service.  Whereas, the May 2017 VAMC psychiatrist's opinion lacked a definitive medical opinion, as the psychiatrist only opined that his naval experience may have worsened his psychiatric condition, which amounts to a speculative opinion at best.  Even more, the rationale provided supports Dr. N.B.'s opinion as the Veteran engaged in the same risk taking behaviors prior to, during, and after military service.  Therefore, the Board finds that the Veteran's pre-existing psychiatric disability was not aggravated by his military service. 

Accordingly, the claim for service connection for an acquired psychiatric disorder must be denied.  There is clear and unmistakable evidence both that the psychiatric disorder existed prior to service and that the disorder was not aggravated by service.  See VAOPGCPREC 3-03 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C. § 1153); Falzone v Brown, 8 Vet App 398, 402 (1995). 



ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.  




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


